                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

LOGAN CONRAD YOUNGER                                                           PLAINTIFF

v.                           CASE NO. 3:18-CV-00078 BSM

JUSTIN TOMPSON                                                              DEFENDANT

                                         ORDER

       Service was attempted on defendant Justin Tompson at his last known address but the

complaint and summons were returned unexecuted [Doc. No. 6]. Plaintiff Logan Conrad

Younger has sixty days to provide an address at which Tompson may be served. Once that

address is received, the clerk will prepare a summons, and the United States Marshal will

serve a copy of the complaint and summons on Tompson. If Younger fails to provide

Tompson’s address within sixty days, his claims against Tompson may be dismissed. See Lee

v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (per curiam) (plaintiffs proceeding in forma

pauperis are responsible for providing defendants’ addresses), cert. denied, 510 U.S. 875

(1993).

       IT IS SO ORDERED this 13th day of December 2018.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
